Bowles, Justice.
This election contest was filed on August 29, 1980. Proper service upon the Secretary of State as Chairman of the State Election Board was not made until September 22, 1980, one day before the hearing. Such service is not timely. See Hill v. Bargeron, 240 Ga. 490 (241 SE2d 251) (1978). For this reason, the election contest should have been dismissed. The judgment of the. trial court overruling the motion to dismiss is reversed. All other issues are hereby rendered moot.

Judgments in Case Nos. 36896, 36897 reversed; Case No. 36895 moot.


All the Justices concur.